NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0180n.06

                                           No. 10-6433

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
IBEW PACIFIC COAST PENSION FUND,                                                 Feb 13, 2012
       Plaintiff-Appellee,                                                 LEONARD GREEN, Clerk

v.
                                                        ON APPEAL FROM THE UNITED
CLETA M. LEE,                                           STATES DISTRICT COURT FOR THE
                                                        EASTERN DISTRICT OF TENNESSEE
       Defendant-Appellant,

v.

LOIS A. LEE,

       Defendant-Appellee.
                                                /




BEFORE:        BATCHELDER, Chief Judge, CLAY, and GILMAN, Circuit Judges.

       CLAY, Circuit Judge. Defendant Cleta M. Lee appeals the district court’s award of benefits

to Defendant Lois A. Lee in this interpleader action brought by the International Brotherhood of

Electrical Workers Pacific Coast Pension Fund’s (“the Pension Fund”). Because the district court

incorrectly decided that there were no material factual disputes and that Defendant Lois A. Lee was

entitled to prevail as a matter of law, we REVERSE the district court’s judgment and REMAND

for further proceedings consistent with this opinion.
                                           No. 10-6433


                                   STATEMENT OF FACTS

          From November 1978 through December 1991, Wayne Lee was a member of the

International Brotherhood of Electrical Workers and contributed to the Pension Fund. Wayne Lee

married Cleta M. Lee in the state of Washington in February 1979, and the couple appear to have

never divorced.

          In 1992 or 1993, Wayne moved to Mississippi from Washington without Cleta in order to

find a job.1 He married Lois in that state in 1995. In February 1997, Wayne retired and applied for

benefits from the Pension Fund. On his pension application, Wayne identified himself as married

and named Lois as his spouse. He elected a “50% Husband-and-Wife” pension plan, under which

he deferred half of his accrued pension to be paid monthly to his “spouse” after he died. Wayne and

Lois both signed a statement agreeing to the date on which the annuity would commence. Wayne

also attached his Mississippi marriage certificate memorializing his marriage to Lois. On his

“Retired Employee’s Signature and Beneficiary Form,” Wayne listed Lois as the beneficiary of “any

benefits which may be payable from the IBEW Pacific Coast Pension Fund as the result of [his]

death.”

          Wayne passed away in January 2007. The Pension Fund began paying Lois a monthly

pension on February 1, 2007. Cleta applied for survivor benefits from the Pension Fund later in

February 2007, attaching her 1979 marriage certificate and explaining that she and Wayne had never



          1
         We refer to Wayne, Cleta, and Lois Lee by their first names in order to avoid confusion
arising from their shared last name.


                                                -2-
                                             No. 10-6433


divorced. The Pension Fund subsequently filed this interpleader action in the United States District

Court for the Eastern District of Tennessee, the district in which Lois currently resides. See 28

U.S.C. § 1391(b). The Pension Fund impleaded both claimants to the disputed Pension Fund

proceeds so that both would be bound by the district court’s ruling, after which the district court

concluded that Lois was the proper beneficiary of Wayne’s pension benefits. Reasoning that the

employee’s pension plan documents supply the exclusive basis for settling a beneficiary dispute, the

court concluded that Lois was entitled to benefits because Wayne identified Lois as both his spouse

and his beneficiary in his pension application. Cleta’s timely appeal followed.

                                           DISCUSSION

        We have subject matter jurisdiction over an interpleader action initiated to determine the

proper beneficiary of an employee pension benefit plan. 29 U.S.C. § 1132(a)(3)(B)(ii); Cent. States,

Se. & Sw. Areas Pension Fund v. Howell, 227 F.3d 672, 674 n.2 (6th Cir. 2000). We review the

district court’s grant of summary judgment de novo. Wimbush v. Wyeth, 619 F.3d 632, 636 (6th Cir.

2010). A party is entitled to summary judgment if the record “taken as a whole could not lead a

rational trier of fact to find for the non-moving party.” Fed. R. Civ. P. 56(a); Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        When faced with a dispute over the proper beneficiary for benefits under the Employee

Retirement Income Security Act of 1974 (“ERISA”), ERISA “supplies the rule of law” for making

that determination. Metro. Life Ins. Co. v. Pressley, 82 F.3d 126, 129–30 (6th Cir. 1996); see 29

U.S.C. § 1001 et seq. That rule requires, first and foremost, that an ERISA plan administrator pay



                                                  -3-
                                           No. 10-6433


benefits “in accordance with the documents and instruments governing the plan.” 29 U.S.C. §

1104(a)(1)(D). We have read § 1104(a)(1)(D) to lay down a “clear mandate” that a plan

administrator must “follow plan documents to determine the designated beneficiary.” Metro. Life

Ins. Co. v. Marsh, 119 F.3d 415, 420 (6th Cir. 1997); see Union Sec. Ins. Co. v. Blakeley, 636 F.3d
275, 276 (6th Cir. 2011) (“ERISA directs that the plan documents determine the beneficiaries . . .

and repeatedly underscores the primacy of the written plan.”). Thus, we settle any question regarding

the proper beneficiary of a pension plan according to the plan documents, so long as the documents

provide “a workable means” of settling the dispute. Id.

       Application of these rules to Wayne’s survivor benefits requires the Pension Plan to pay

benefits to Wayne’s legal spouse. According to the plan documents, Wayne’s selection of a “50%

Husband-and-Wife” pension guaranteed Wayne’s wife a lifetime pension starting after his death.

The plan documents define a “spouse” as “a person to whom a Participant is legally married.”

Consistent with 29 U.S.C. § 1055(c)(2)(A), the documents permit the participant and his spouse to

waive joint and survivor benefits only if the spouse consents to the waiver in writing.2 Hence, the



       2
         Section 1055(c)(2)(A) allows a participant to waive the joint and survivor annuity form of
benefit only if:

               (i) the spouse of the participant consents in writing to such election,
               (ii) such election designates a beneficiary (or a form of benefits)
               which may not be changed without spousal consent (or the consent of
               the spouse expressly permits designations by the participant without
               any requirement of further consent by the spouse), and (iii) the
               spouse’s consent acknowledges the effect of such election and is
               witnessed by a plan representative or a notary public.


                                                 -4-
                                            No. 10-6433


Pension Plan must pay spousal benefits to Wayne’s legal spouse in order to comply with ERISA’s

“clear mandate that plan administrators follow plan documents to determine the designated

beneficiary.” Marsh, 119 F.3d at 420.

       Wayne identified Lois as his spouse, but the validity of that designation appears to be

incorrect. Mississippi, the state in which Wayne and Lois married, observes a presumption in favor

of the validity of a successive marriage, but that presumption may be overcome with evidence that

the first marriage was not dissolved by divorce or annulment. Dale Polk Const. Co. v. White, 287
So. 2d 278, 279 (Miss. 1973); United Timber & Lumber Co. v. Alleged Dependents of Hill, 84 So. 2d
921, 924 (Miss. 1956). Washington and Tennessee maintain the same rule.3 Wash. Rev. Code §

26.04.020(1)(a); Seizer v. Sessions, 915 P.2d 553, 559 n.22 (Wash. Ct. App. 1996), rev’d on other

grounds, 940 P.2d 261 (Wash. 1997); Guzman v. Alvares, 205 S.W.3d 375, 381 (Tenn. 2006).

Relying on Wayne’s designation of Lois as his spousal beneficiary, the district court did not

determine whether the marriage between Wayne and Cleta was dissolved by divorce. From the

record it appears likely that their marriage was not, though we leave that question for the district

court to answer after appropriate inquiry. If it was not dissolved by divorce or annulment, then Cleta


       3
         In DaimlerChrysler Corp. HealthCare Benefits Plan v. Durden, 448 F.3d 918 (6th Cir.
2006), we explained that a federal court looks to § 283 of the Restatement (Second) of Conflict of
Laws to decide “the law applicable to determining the validity of a marriage,” where a dispute over
spousal benefits turns on the validity of a marriage. Id. at 925. Section 283 calls for the
determination of the validity of a marriage under the law of the state that “has the most significant
relationship to the spouses and the marriage.” Id. (quoting Rest.2d Conflict of Laws § 283(1)). We
leave it to the district court to determine which state has the most significant relationship to the
marriage between Wayne and Cleta, though that determination is likely inconsequential since all
three states observe the same governing rule.


                                                 -5-
                                           No. 10-6433


would be Wayne’s surviving spouse. And Cleta’s status as Wayne’s surviving spouse would take

precedence over Wayne’s express selection of Lois as his spouse and beneficiary, because Cleta has

not waived receipt of the benefits as required by 29 U.S.C. § 1055(c)(2)(A). Moore v. Phillip Morris

Companies, Inc., 8 F.3d 335, 340 (6th Cir. 1993).

       Reliance on state law for determining Wayne’s marital status does not run afoul of ERISA’s

preemptive effect on state laws that “relate to” an ERISA plan. 29 U.S.C. § 1144(a). Plan

administrators and federal courts routinely rely on state law to identify a participant’s spouse in

determining the proper recipient of spousal benefits. See DaimlerChrysler Corp. HealthCare

Benefits Plan v. Durden, 448 F.3d 918, 928 (6th Cir. 2006); see also Robinson v. New Orleans

Employers ILA AFL-CIO Pension Welfare Vacation & Holiday Funds, 269 F. App’x 516, 518–19

(5th Cir. 2008); Crosby v. Crosby, 986 F.2d 79, 82 (4th Cir. 1993); Malhiot v. So. Cal. Retail Clerks

Union, 735 F.2d 1133, 1135–36 (9th Cir. 1984). In fact, the failure to rely on the state-law

determination of the identity of Wayne’s lawful spouse would conflict with the plan documents’

definition of spouse, which in turn would represent a failure to honor “the primacy of the written

plan” governing Wayne’s benefits. Blakely, 636 F.3d at 276. And if Cleta is Wayne’s surviving

spouse, then both § 1055(c)(2)(A) and the implementing provision of Wayne’s plan documents

prohibited him from naming a beneficiary other than Cleta without her permission by notarized

writing.

       The terms of § 1055(c)(2)(A) have been appropriately described as “clear and unambiguous,”

and the courts have applied it as such. Moore, 8 F.3d at 340. In Moore, for example, the participant



                                                 -6-
                                             No. 10-6433


designated her children as beneficiaries of her stake in the employer’s deferred profit-sharing plan,

attempting to bypass her adulterous husband. Id. at 338–39. Based on the “clear and unambiguous”

terms of § 1055(c)(2)(A), we concluded that the husband was entitled to the participant’s benefits

and that § 1055(c)(2)(A) preempted a state law that required an adulterous spouse to forfeit his right

to proceeds of the decedent’s estate. Id. at 340–41; see also Hagwood v. Newton, 282 F.3d 285, 290

(4th Cir. 2002) (“[T]he formalities required in § 1055(c) are included to protect against the risks of

a spouse’s unwitting waiver of [the spousal rights conferred by § 1055(a)].”). The provision’s

application to this case appears “clear and unambiguous” as well: simply selecting Lois as his

beneficiary could not overcome the stringent requirements of § 1055(c)(2)(A), which condition

Wayne’s selection of Lois on Cleta’s permission. Moore, 8 F.3d at 340.

       The district court misread our cases in awarding Lois benefits. The court relied upon

McMillan v. Parrott, 913 F.2d 310 (6th Cir. 1990), in which we awarded benefits to an ERISA

participant’s ex-wife, even though the ex-wife signed a divorce settlement releasing all claims

against the participant. The participant, Dr. Parrott, created two pension plans in which he named

his then-wife, Barbara, as beneficiary. Id. at 310–11. When Dr. Parrott and Barbara divorced, they

entered into a joint settlement dividing their property and relinquishing “any and all” claims against

one another. Id. at 311. Dr. Parrott did not, however, name another pension beneficiary. Id. Dr.

Parrott married Claudia four years after divorcing Barbara, and he died shortly thereafter. Id. at 310.

Claudia sought benefits as Dr. Parrott’s wife, but the court rejected her request. Id. at 311.




                                                  -7-
                                              No. 10-6433


        We concluded that the release agreement between Barbara and Dr. Parrott did not waive

Barbara’s entitlement to Dr. Parrott’s pension benefits, reasoning that ERISA preempted the state

law governing the release agreement. Id. As we explained, ERISA’s preemptive effect required that

Dr. Parrott’s beneficiary designation trumped any possible effect of the release agreement: “Simply

put, it was Dr. Parrott’s designation which controls, not Barbara’s intent [by signing the release

agreement]. Under the plans, we determine his intent by the designation on file at the time of his

death.” Id. at 312.

        The district court read McMillan to support the conclusion that Wayne could name Lois as

his beneficiary regardless of the validity of the couple’s marriage. That reading is insufficiently

tailored to a key distinction between that case and this one. McMillan, along with other cases from

this circuit pitting an ex-spouse against a surviving spouse in connection with a benefits

determination, assumed that the participant validly married the first spouse, validly ended that

marriage, and then validly married the second spouse. See Howell, 227 F.3d at 676–77 (listing cases

and explaining that “[w]e have explicitly and repeatedly held that . . . the beneficiary card controls

whom the plan administrator must pay [even if] the surviving spouse had waived the right to receive

benefits . . . as part of a divorce settlement”). Under this line of cases, when a participant enters into

a valid second marriage after validly dissolving the first, the beneficiary designation of his ex-spouse

retains effect unless the participant changes the designation or obtains a “qualified domestic relations

order” altering the designation. See 29 U.S.C. §§ 1056(d)(3), 1144(b)(7); Howell, 227 F.3d at 677.




                                                   -8-
                                             No. 10-6433


        In this case, by contrast, it would appear that Wayne had only one valid marriage. It seems

he had no validly wed second spouse to name as a beneficiary, and he did not obtain a qualified

domestic relations order altering his designation. Cleta was likely his wife, and, if so, her permission

was required for Wayne’s designation of Lois as his beneficiary. See § 1005(c)(2)(B).

        The peculiar facts of this case also explain why the district court erred in concluding it was

not bound by Durden. 448 F.3d 918 (6th Cir. 2006). In Durden, we were required to make a

pension benefits determination where—just as in this case—the participant married a second wife

without first divorcing his first and—unlike this case—the participant failed to designate a

beneficiary. Id. at 919–21. Applying the Restatement (Second) of Conflicts of Law to determine

the validity of a choice-of-law provision in the participant’s plan documents, we concluded that the

participant’s second marriage was invalid and that the participant’s first wife was his surviving

spouse entitled to pension benefits. Id. at 928. In dicta, we noted that the participant failed to

designate a beneficiary. See id. at 921 (“[The participant] did not designate a beneficiary for the life

insurance, and when no beneficiary is named, the surviving spouse is first in line of succession to

receive the proceeds.”). The district court read this language to imply that a participant’s express

selection of a beneficiary other than the lawful spouse overrides the claim of the true spousal

beneficiary.

        The district court read too much into the Durden dicta. If the Durden participant had chosen

someone other than his legal spouse as a beneficiary, § 1055(c)(2)(A) would have required either an

award of benefits to the participant’s legal spouse or her consent to a waiver of those benefits. The



                                                  -9-
                                           No. 10-6433


object of our inquiry in Durden was to determine which of two claimants was the participant’s

spouse, who was either entitled to benefits or charged with the option to consent to a waiver. Since

no beneficiary was named, we proceeded to rely upon the state law governing the identification of

the proper spousal beneficiary. We referred to the possibility of a non-spousal beneficiary on the

assumption that such a beneficiary might be selected according to the requirements of §

1055(c)(2)(A). Had a non-spousal beneficiary been named, § 1055(c)(2)(A) still would have

required us to determine a participant’s legal spouse, as this case demonstrates.

                                         CONCLUSION

       Although it appears to us that Cleta is Wayne’s surviving spouse, the district court made no

express finding on that point. The district court is in the best position to determine whether Cleta

and Wayne were divorced before Wayne married Lois. It should determine which woman was

Wayne’s spouse at the time of his death and then determine the proper beneficiary of Wayne’s

pension benefits. For the reasons stated above, we REVERSE the district court’s judgment and

REMAND for further proceedings in accordance with this opinion.




                                               -10-